Citation Nr: 1110778	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-29 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnification compensation benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  The Appellant, herein, is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  A September 2005 certificate of death indicated that the Veteran died on August [redacted], 2005, at the age of 62.  The certificate of death listed the immediate cause of death as arteriosclerotic heart disease.  No contributory conditions were noted.

2.  At the time of the Veteran's death, service connection was in effect for numerous disabilities, with a combined evaluation of 90 percent, as was a total rating based on individual unemployability.

3.  The evidence of record demonstrates that the Veteran's arteriosclerotic heart disease was related to his active service in the Republic of Vietnam, and that his arteriosclerotic heart disease caused or contributed to the Veteran's death.

4.  The claim for entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318 is moot.


CONCLUSIONS OF LAW

1.  A service-related disability was the principle cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2010).

2.  The claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain statutory and regulatory duties to notify and assist appellants.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for the cause of the Veteran's death because the claim is granted.  Granting service connection to the cause of the Veteran's death renders the Appellant's claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318, moot.  Consequently, this decision poses no risk of prejudice to the Appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2010).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent ... unless there is affirmative evidence to establish that the [veteran] was not exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).

The evidence of record demonstrated that the Veteran served in the Republic of Vietnam during the presumptive period, from November 1966 to November 1968.  On September 4, 1967, 10 miles north of Blackhorse, Republic of Vietnam, the Veteran was wounded in action by either a rocket propelled grenade or recoilless rifle fire while manning a machine gun mounted atop an armored personnel carrier.  He was awarded the Purple Heart on September 6, 1967.  There was no affirmative evidence of record demonstrating that the Veteran was not exposed to an herbicidal agent during his service in the Republic of Vietnam and, thus, inservice exposure to an herbicidal agent is presumed.

Effective August 31, 2010, the operative regulations were amended to provide presumptive service connection for ischemic heart disease, including arteriosclerotic cardiovascular disease, if a veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.309(e).

A September 2005 certificate of death indicated that the Veteran died on August [redacted], 2005.  Arteriosclerotic heart disease was listed as the immediate cause of the Veteran's death.  As such, the Board finds that service connection for the Veteran's arteriosclerotic heart disease is warranted on presumptive basis.  Accordingly, the Board finds that a service-connected disability was the principle cause of the Veteran's death.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC benefits are also payable under certain circumstances if a veteran was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that had been totally disabling for a specified period of time.  DIC benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 are paid "in the same manner as if the veteran's death were service connected."  38 U.S.C.A. § 1318(a).  Herein, the Board's grant of service connection for the cause of the Veteran's death already recognizes that the death of the Veteran was the result of a disease incurred in active service.
 
VA is only required to consider an appellant's DIC claim under the provisions of 38 U.S.C.A. § 1318 if that appellant's claim for service connection for the cause of the veteran's death is denied under 38 U.S.C.A. § 1310.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death, the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 is moot, and this aspect of her claim is dismissed.


ORDER

Service connection for the cause of the Veteran's death is granted.

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


